                    Case 21-30037            Doc 1       Filed 01/10/21 Entered 01/10/21 14:51:11                              Desc Main
                                                           Document     Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MINNESOTA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Tea Olive I, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Stock+Field
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2600 Eagan Woods Drive, Suite 120
                                  Eagan, MN 55121
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dakota                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  See attached list of physical locations
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.stockandfield.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-30037                Doc 1       Filed 01/10/21 Entered 01/10/21 14:51:11                                   Desc Main
                                                               Document     Page 2 of 10
Debtor    Tea Olive I, LLC                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4539

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 21-30037            Doc 1        Filed 01/10/21 Entered 01/10/21 14:51:11                                 Desc Main
                                                            Document     Page 3 of 10
Debtor   Tea Olive I, LLC                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 21-30037            Doc 1       Filed 01/10/21 Entered 01/10/21 14:51:11                                Desc Main
                                                           Document     Page 4 of 10
Debtor    Tea Olive I, LLC                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 10, 2021
                                                  MM / DD / YYYY


                             X   /s/ Matthew F. Whebbe                                                    Matthew F. Whebbe
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chairman and Chief Executive Officer




18. Signature of attorney    X   /s/ Clinton E. Cutler                                                     Date January 10, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Clinton E. Cutler 158094
                                 Printed name

                                 Fredrikson & Byron, P.A.
                                 Firm name

                                 200 S Sixth St, Ste 4000
                                 Minneapolis, MN 55402
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     612-492-7000                  Email address      ccutler@fredlaw.com

                                 158094 MN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
      Case 21-30037    Doc 1    Filed 01/10/21 Entered 01/10/21 14:51:11        Desc Main
                                  Document     Page 5 of 10




                                  TEA OLIVE I, LLC
               STORE LOCATIONS & PRINCIPAL ASSETS OF BUSINESS DEBTOR:
         Type                     Address                    City       State          Zip
1.       Store      1240 North 7th Street              Rochelle          IL           61068
2.       Store      1860 North Richmond Road           McHenry           IL           60051
3.       Store      11 Northpoint Drive                Streator          IL           61364
4.       Store      2655 Sycamore Drive                Morris            IL           60450
5.       Store      70 Cherry Tree Shopping Center     Washington        IL           61571
6.       Store      15830 South Bell Road              Homer Glen        IL           60491
7.       Store      3315 Court Street                  Pekin             IL           61554
8.       Store      1027 West Reynolds                 Pontiac           IL           61764
9.       Store      623 East First Street              Gibson City       IL           60936
10.      Store      1200 East Walnut Street            Watseka           IL           60970
11.      Store      3363 North Vermilion               Danville          IL           61832
12.      Store      1625 South Georgetown Road         Tilton            IL           61833
13.      Store      2100 Peace Tree Village            Rochester         IL           46975
14.      Store      4301 South Franklin Street         Michigan City     IN           46360
15.      Store      3101 Northview Drive               Elkhart           IN           46514
16.      Store      3501 South Main Street             Elkhart           IN           46517
17.      Store      3660 Commerce Drive                Warsaw            IN           46580
18.      Store      1601 US Highway 231                Crawfordsville    IN           47933
19.      Store      1550 North Cass Street             Wabash            IN           46992
20.      Store      1401 West 26th Street              Marion            IN           46953
21.      Store      340 E. Edgewood Blvd.              Lansing           MI           48911
22.      Store      975 N. Cable Road                  Lima              OH           45805
23.      Store      1800 Tiffin Road                   Findlay           OH           45840
24.      Store      2935 New Pinery Road               Portage           WI           53901
25.      Store      1058 Milwaukee Avenue              Burlington        WI           53105
26.    Corporate
        Office      2600 Eagan Wood Drive, Suite 120   Eagan            MN            55121
27.    Corporate
        Office      2600 Eagan Wood Drive, Suite 90    Eagan            MN            55121
28.    Corporate
        Office      200 N. Ernest Grove Parkway        Wateska             IL       60970
29.    Warehouse    317 Old US Hwy 24                  Wateska             IL       60970
30.    Warehouse    1201 North Jefferson St            Wateska             IL       60970

 71695803 v1
                      Case 21-30037                    Doc 1         Filed 01/10/21 Entered 01/10/21 14:51:11                                      Desc Main
                                                                       Document     Page 6 of 10

 Fill in this information to identify the case:
 Debtor name Tea Olive I, LLC
 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA                                                                                        Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Worldwide                       Steve Apple                     Business Debt:                                                                                       $2,351,125.12
 Distributors                                                    Goods and/or
 PO Box 88607                    stevea@wdi-wdi.co               Services
 Seattle, WA 98138               m
                                 253-872-7603
 Under Armour                    Mike Wicks          Business Debt:                                                                                                     $824,560.29
 Customer Service                                    Goods and/or
 1020 Hull Street                mike-wicks@msn.co Services
 Baltimore, MD 21230             m
                                 410-454-6428
 MWI Veterinary                  Brad Mawby          Business Debt:                                                                                                     $734,631.03
 Supply, Inc.                                        Goods and/or
 14659 Collections               ERasmussen@ivesc Services
 Center Drive                    o.net
 Chicago, IL 60693               507-995-2760
 Cam 2 International             Jake Wilson         Business Debt:                                                                                                     $621,297.71
 PO Box 249                                          Goods and/or
 Hammond, LA 70404               nationalorders@smit Services
                                 tysinc.net
                                 985-474-1520
 True Media, LLC                 Emily Almich        Business Debt:                                                                                                     $569,797.26
 500 Business Loop                                   Goods and/or
 70 West                         ealmich@truemedia Services
 Columbia, MO 65203              services.com
                                 573-443-8783
 Orgill Distributing             Chuck Procarione    Business Debt:                                                                                                     $545,451.74
 PO Box 1000 Dept 7                                  Goods and/or
 Memphis, TN 38148               cprocarione@orgills Services
                                 ales.com
                                 800-347-2860
 Business Impact                 Brandon Geeham      Business Debt:                                                                                                     $491,447.55
 Group                                               Goods and/or
 2411 Galpin Court               info@impactgroup.u Services
 Suite 120                       s
 Chanhassen, MN                  952-278-7800
 55317



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-30037                    Doc 1         Filed 01/10/21 Entered 01/10/21 14:51:11                                      Desc Main
                                                                       Document     Page 7 of 10


 Debtor    Tea Olive I, LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bill Hicks Company    Tim Kraus                                 Business Debt:                                                                                         $375,445.44
 15155 23rd Ave North                                            Goods and/or
 Plymouth, MN 55447 952-674-2347                                 Services
                       tim.kraus@billhicksc
                       o.com
 Valassis              Emily Reece                               Business Debt:                                                                                         $371,604.94
 90469 Collection                                                Goods and/or
 Center Drive          ReeceE@valassis.c                         Services
 Chicago, IL 60693     om
                       773-896-6950
 Health Care Service   Remy Juarez                               Business Debt:                                                                                         $370,746.84
 Corporation                                                     Goods and/or
 Blue Cross Blue       Remy.Juarez@lockt                         Services
 Shield of IL          on.com
 Dept 1134 PO Box      303-414-6195
 121134
 Dallas, TX 75312
 Needleart World       Teri Mountain                             Business Debt:                                                                                         $346,631.50
 (Diamond Dotz)                                                  Goods and/or
 4748 Lewis Road       Teri@Ketzassociate                        Services
 Stone Mountain, GA    s.com
 30083                 770-493-9102
 Ariat International   H.J. Hoppmann                             Business Debt:                                                                                         $316,215.89
 PO Box 201282                                                   Goods and/or
 Dallas, TX 75320      hj.hoppmann@ariat.                        Services
                       com
                       952-564-0143
 Feradyne Outdoors     Josh Jacobson                             Business Debt:                                                                                         $294,527.90
 Attn: Josh Jacobsen                                             Goods and/or
 101 Main Street       jjj1167@gmail.com                         Services
 Superior, WI 54880    715-395-9955
 American Distribution Hope Eaton                                Business Debt:                                                                                         $286,205.71
 & Manufacturing Co                                              Goods and/or
 BIN #130129           heaton@admcmn.co                          Services
 PO Box 9201           m
 Minneapolis, MN       651-451-1349
 55480
 Innovative Office     Max Smith                                 Business Debt:                                                                                         $261,751.51
 Solutions, LLC                                                  Goods and/or
 PO Box 860627         MSmith@innovative                         Services
 Minneapolis, MN       os.com
 55486                 952-808-9900
 First Insurance       John Reichmeier                           Business Debt:                                                                                         $260,175.34
 Funding                                                         Goods and/or
 450 Skokie Blvd,      John.Reichmeier@lo                        Services
 Suite 1000            ckton.com
 Northbrook, IL 60062 800-837-3707
 Compass Mineral       Adam King                                 Business Debt:                                                                                         $259,381.52
 America                                                         Goods and/or
 Attn: Adam King       kinga@compassmin                          Services
 PO Box 277043         erals.com
 Atlanta, GA 30384     317-649-1767


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-30037                    Doc 1         Filed 01/10/21 Entered 01/10/21 14:51:11                                      Desc Main
                                                                       Document     Page 8 of 10


 Debtor    Tea Olive I, LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The KL Companies,               Nate Dehaan                     Business Debt:                                                                                         $259,378.00
 Inc.                                                            Goods and/or
 1790 Sun Dolphin Rd             nated@kloutdoor.co              Services
 Muskegon, MI 49444              m
                                 231-739-4502
 X-Stand Treestands              Katrina Trcka                   Business Debt:                                                                                         $247,704.40
 21673 Cedar Avenue                                              Goods and/or
 S                               katrina@outdoor                 Services
 Lakeville, MN 55044             540-877-2769
 Intex Development               Michael Leddy       Business Debt:                                                                                                     $244,341.71
 Co. Ltd                                             Goods and/or
 9/F Everbright Centre           michael@ribbitsm.co Services
 108 Gloucester Rd,              m
 Wanchai                         310-621-1609
 Hong Kong




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-30037                    Doc 1          Filed 01/10/21 Entered 01/10/21 14:51:11                                  Desc Main
                                                                   Document     Page 9 of 10
                                                               United States Bankruptcy Court
                                                                         District of Minnesota
 In re      Tea Olive I, LLC                                                                                          Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 2018 Whebbe Family Trust                                                                                                        1%



 Matthew F. Whebbe                                                                                                               99%
 2600 Eagan Woods Drive, Suite 120
 Eagan, MN 55121

 Tea Olive, LLC                                                                                                                  100%
 2600 Eagan Woods Drive, Suite 120
 Eagan, MN 55121


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chairman and Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty
of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date January 10, 2021                                                       Signature /s/ Matthew F. Whebbe
                                                                                            Matthew F. Whebbe

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 21-30037                    Doc 1          Filed 01/10/21 Entered 01/10/21 14:51:11                Desc Main
                                                                  Document     Page 10 of 10



                                                               United States Bankruptcy Court
                                                                        District of Minnesota
 In re      Tea Olive I, LLC                                                                             Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Tea Olive I, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Tea Olive, LLC
 2600 Eagan Woods Drive, Suite 120
 Eagan, MN 55121




    None [Check if applicable]




 January 10, 2021                                                    /s/ Clinton E. Cutler
 Date                                                                Clinton E. Cutler 158094
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Tea Olive I, LLC
                                                                     Fredrikson & Byron, P.A.
                                                                     200 S Sixth St, Ste 4000
                                                                     Minneapolis, MN 55402
                                                                     612-492-7000 Fax:612.492.7077
                                                                     ccutler@fredlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
